Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to AFCP Amendment
Claims 1-20 have been amended.
Claims 1-20 are pending.

Per Examiner’s Amendment
Claims 1, 9 and 17 have been amended.
Claims 2, 10 and 18 have been canceled.

Claims 1, 3-9, 11-17 and 19-20 are allowed.



Response to Arguments

I.	Applicant’s arguments, see AFCP Remarks filed 2/18/2021, with respect to the pending claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of the pending claims has been withdrawn. 




Examiner’s Amendment
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
torney Matt Hulihan on March 19, 2021.
Claim 1. (Examiner Amended)  A computer-implemented method of populating a routing dataset for a load balancing system with service capability data, the method comprising: 
requesting, by the load balancing system, computational processing of a production environment to perform a service, the production environment comprising one or more processing systems configured for processing computational workload, and the requesting comprising sending a request to the production environment for the computational processing to perform the service; and
based on the production environment indicating, by providing an indication in response to the request, that the production environment is incapable of performing the computational processing to perform the service: 
generating, by the load balancing system, service capability data comprising a first indicator, the first indicator indicating that the production environment is incapable of performing the computational processing to perform the service; and 
storing, by the load balancing system, the service capability data comprising the first indicator in the routing dataset so as to populate the routing dataset with at least the first indicator, wherein the load balancing system is configured to use the routing dataset to determine which of different available production environments is to handle performance of varying services.

Claim 2.  Canceled  

Claim 9. (Examiner Amended)  A computer program product for generating service capability data for populating a routing dataset for a load balancing system, the computer program product comprising: 

requesting, by the load balancing system, computational processing of a production environment to perform a service, the production environment comprising one or more processing systems configured for processing computational workload, and the requesting comprising sending a request to the production environment for the computational processing to perform the service; and 
based on the production environment indicating, by providing an indication in response to the request, that the production environment is incapable of performing the computational processing to perform the service: 
GB920160036US02- 4 -generating, by the load balancing system, service capability data comprising a first indicator, the first indicator indicating that the production environment is incapable of performing the computational processing to perform the service; and 
storing, by the load balancing system, the service capability data comprising the first indicator in the routing dataset so as to populate the routing dataset with at least the first indicator, wherein the load balancing system is configured to use the routing dataset to determine which of different available production environments is to handle performance of varying services.

Claim 10.  Canceled  

Claim 17. (Examiner Amended)  A system for generating service capability data for populating the routing dataset for a load balancing system, the system comprising: 
a memory; and 
a processor communicatively coupled to the memory, wherein the system is configured to perform a method comprising: 
requesting, by the load balancing system, computational processing of a production environment to perform a service, the production environment 
based on the production environment indicating, by providing an indication in response to the request, that the production environment is incapable of performing the computational processing to perform the service: 
generating, by the load balancing system, service capability data comprising a first indicator, the first indicator indicating that the production environment is incapable of performing the computational processing to perform the service; and
storing, by the load balancing system, the service capability data comprising the first indicator in the routing dataset so as to populate the routing dataset with at least the first indicator,  wherein the load balancing system is configured to use the routing dataset to determine which of different available production environments is to handle performance of varying services.

Claim 18.  Canceled  



Allowance
III.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks filed 2/18/21—in light of the AFCP amendment and Examiner’s Amendment—point out the reason the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  

Conclusion

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

V.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448